PER CURIAM.
Whereas, the judgment of this court was entered on the 22nd day of February, 1962, and amended on the 8th day of April, 1962, (Fla., 139 So.2d 179) affirming in part and reversing in part the judgments of the Criminal Court of Record in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 29, (154 So.2d 812) and mandate dated June 26, 1963, now lodged in this court, quashed this court’s judgment with the direction that this court’s mandate be one of reversal of the judgment entered in and by the Criminal Court of Record in and for Dade County, Florida, with directions to such court to grant a new trial.
Therefore, it is ordered that the mandate of this court issued in this cause on April 9, 1962, is withdrawn, the judgment of this court filed February 22, 1962 and amended April 8, 1962, is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the judgment of the Criminal Court of Record appealed from in this cause is reversed with directions to grant a new trial; costs allowed shall be taxed in the Criminal Court of Record (Rule 3.16, subd. b Florida Appellate Rules, 31 F.S.A.).